Citation Nr: 9903550	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-33 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.  The veteran died in October 1990.  His widow 
is the appellant in the instant appeal. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida, which denied entitlement 
to service connection for the cause of the veteran's death, 
secondary to exposure to herbicides. 
The Board notes that in a decision dated in September 1992, 
the Board denied entitlement to service connection for the 
cause of the veteran's death.  This determination did not 
include consideration of Agent Orange exposure.  As such, 
this decision is confined to the issue of service connection 
for the cause of the veteran's death, secondary to herbicide 
exposure based on a de novo review of the evidence.

The appellant in correspondence dated in June 1998 appears to 
be raising the issue of whether new and material evidence has 
been submitted to reopen her claim for cause of the veteran's 
death.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The official death certificate reflects that the veteran 
died in October 1990 with the cause of death reported as 
bilateral lobar pneumonia, etiology pending.  Another 
condition contributing to death but not resulting in the 
underlying cause was bilateral adrenal hemorrhage, massive.

3.  The autopsy report dated in October 1990 lists the cause 
of death as adrenal insufficiency, acute, due to hemorrhagic 
adrenal obliteration, and interstitial pneumonitis, possibly 
due to pneumocystis carinii infection.

4.  At the time of his death, service connection was in 
effect for status post right meniscectomy, evaluated as 
noncompensable, and fracture of metacarpals of the right hand 
with deformity, evaluated as noncompensable.

5.  There is no evidence of record that the veteran had 
active service in the Republic of Vietnam, nor that the 
veteran was exposed to herbicides during his period of active 
service.

6.  Adrenal insufficiency due to hemorrhagic adrenal 
obliteration, and interstitial pneumonitis are not among the 
diseases which may be presumptively service connected under 
applicable law and regulations pertaining to herbicide 
exposure.

7.  The appellant has submitted no competent medical 
evidence, which links or relates the adrenal insufficiency 
due to hemorrhagic adrenal obliteration, and interstitial 
pneumonitis to exposure to herbicides during service.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death secondary to herbicide exposure is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for entitlement 
to service connection for the cause of the veteran's death 
secondary to herbicide exposure. 38 U.S.C.A. § 5107(a) (West 
1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a 
person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation. Robinette v. Brown, 8 
Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); see Johnson v. Brown, 8 Vet.App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  The 
United States Court of Veterans Appeals (Court) has further 
held that where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded-
claim requirement of section 5107(a).  Edenfield v. Brown, 8 
Vet.App. 384, 388 (1995) (en banc). The three elements of a 
"well grounded" claim are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  If the appellant has not 
presented a well-grounded claim, then the appeal fails as to 
that claim.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998).  A service-
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b) (1998).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1998).

Regarding Agent Orange exposure, the Board notes that a 
chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1998).

The veteran's death certificate shows that he died in October 
1990 with the cause of death reported as bilateral lobar 
pneumonia, etiology pending.  Another condition contributing 
to death but not resulting in the underlying cause was 
bilateral adrenal hemorrhage, massive.  The interval between 
onset and death was eight hours.  The autopsy report dated in 
October 1990 lists the cause of death as adrenal 
insufficiency, acute, due to hemorrhagic adrenal 
obliteration, and interstitial pneumonitis, possibly due to 
pneumocystis carinii infection.

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death secondary to 
exposure to Agent Orange.  There is no evidence of record 
that the veteran had active service in the Republic of 
Vietnam.  Similarly, there is no evidence of record that the 
veteran was exposed to Agent Orange or any other herbicide 
during his period of active service.  The evidence indicates 
that by letter dated in May 1998, the RO requested that the 
appellant provide dates, locations, circumstances, and any 
documentation, such as military orders, concerning the 
veteran's exposure to Agent Orange.  The appellant responded 
by a Statement In Support Of Claim (VA Form 21-4138) dated in 
June 1998 indicating that she believed that the veteran's 
death was the result of a mental condition which prevented 
him from taking his medication as prescribed.  The appellant 
stated that she had no information which would associate the 
veteran with Agent Orange and that her whole claim is based 
on his mental condition.

Regardless, assuming that the veteran was exposed to Agent 
Orange during service, bilateral lobar pneumonia and 
bilateral adrenal hemorrhage, massive; and adrenal 
insufficiency, acute, due to hemorrhagic adrenal 
obliteration, and interstitial pneumonitis, possibly due to 
pneumocystis carinii infection, which are the conditions 
listed as a cause of the veteran's death on his death 
certificate and autopsy report, respectively, are not 
conditions which may be presumed to be related to Agent 
Orange exposure.  The medical evidence shows that the veteran 
developed these conditions more than twelve years after his 
separation from service. There is no competent medical 
evidence of record, which establishes a nexus between the 
established causes of death and his period of service, to 
include to exposure to Agent Orange.

The Board finds that the appellant has offered only her own 
initial unsupported contentions to establish a link between 
the veteran's death in 1990 and exposure to Agent Orange.  
While the appellant is certainly competent to testify to the 
symptoms of the veteran's condition, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet.App. 494, 
494 (1992).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence. Gowen v. Derwinski, 3 Vet.App. 286 
(1992).

Accordingly, without medical evidence establishing a nexus 
between the cause of death and the veteran's service, the 
claim is not well grounded and must be denied. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.  The Board notes that 
where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete her application, where the 
claimant has reported other known or existing evidence.  
Robinette, 8 Vet.App. at 77.  In this case, regardless of 
whether the obligation attached, VA has complied with this 
obligation as the appellant has been appropriately informed 
of the basis for the denial of the claim, and, therefore, of 
the type of evidence needed to establish a well-grounded 
claim.  The appellant has not indicated that there is any 
other evidence that, if obtained, would render her claim well 
grounded.  As such, the procedural requirements of 38 
U.S.C.A. § 5103(a) (West 1991) have been satisfied.  The 
appellant is informed that if she can obtain medical evidence 
attributing the veteran's death to herbicide exposure during 
service, she should petition to reopen the claim. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death, secondary to herbicide exposure is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




OYER, JR.



- 8 -


